—In an automobile negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated November 13, 1984, which granted plaintiffs’ motion for summary judgment on the issue of liability.
Order affirmed, without costs or disbursements. (See, Conyers v Vinti, 107 AD2d 787; Andre v Pomeroy, 35 NY2d 361, 365.) Thompson, Brown and Eiber, JJ., concur.
Mangano, J. P., concurs in the result on constraint of Conyers v Vinti (107 AD2d 787).